 AUTOMOTIVE PROVING GROUNDS, INCORPORATED431All our employees are free to become, remain,or refrain from becoming mem-'bers of International Leather Goods,Plastics & Novelty Workers' Union,AFL-CIO.SAVOY LEATHER MFG. CORP,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.Employees may communicate with the Board'sRegional Office, 24 School Street,Boston 8, Massachusetts,Telephone Number, Lafayette 3-8100, if they have anyquestion concerning this notice or compliance with its provisionsAutomotive Proving Grounds, IncorporatedandUnited Rubber,Cork,Linoleum and Plastic Workers of America, AFL-CIOArmstrong Tire and Rubber CompanyandLouie E. Wright andHerman LloydAutomotive Proving Grounds, Incorporated and Armstrong Tireand Rubber Company,Armstrong Tire Test FleetandLouieE.Wright, Paul B.Smith,and Fred W.Geissler.Cases Nos.16-C A-1492, 16-CA-1551, and 16-CA-1552-N-3.October 24, 1962DECISION AND ORDEROn June 6, 1962, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that Respond-ent Automotive Proving Grounds, Incorporated had engaged in cer-tain unfair labor practices and recommending that they cease anddesist therefrom and take affirmative action, as set forth in the attachedIntermediate Report.He also found that the Respondents namedin Cases Nos. 16-CA-1551 and 16-CA-1552-2-3 had not engaged incertain other unfair labor practices alleged in the complaint andrecommended dismissal as to them. Thereafter, the Respondents andthe General Counsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inIA major portion of this Intermediate Report consists of some 18 pages from Respond-ents' briefsand a portion of the General Counsel's brief, which the Trial Examiner stateshe "adoptsas his own"because he is "unable to improve on this recitation"of the factswhile it doesnot appear that this practice has resulted in prejudice to any of the parties,Chairman McCullochand Member Fanning do not believe that an Intermediate Report,reciting and adopting to this unusual extent the allegations of either of the adversariesin this proceeding,is a desirable exercise of the Trial Examiner's function to provide theBoard with his own recitation of the facts and recommended findings.139 NLRB No. 33. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDthese cases, and, except as noted herein adopts the findings, conclu-sions, and recommendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order, with the following modifications: 31.Following the word "Respondent" in the third line of openingparagraph, insert the following : "Automotive Proving Grounds,Incorporated, Pecos, Texas."2,Revise paragraph 1(b) to read: "Threatening employees withdischarge or other economic reprisal if they join, retain membershipin, or engage in activity on behalf of the Union, or any other labororganization of its employees; engaging in surveillance of unionmeetings; threatening employees; and interrogating employees as totheir union membership, activities or desires, or as to the activitiesof other employees, in a manner constituting interference, restraint,or coercion in violation of Section 8(a) (1) of the Act."'3,Delete from paragraph 1(c) of the Recommended Order theproviso "except to the extent that such right may be affected by anagreement requiring membership in a labor organization as authorizedin Section 8(a) (3) of the Act" and delete corresponding language inthe notice 44.Add the following as the second paragraph of the notice :NE WILL NOT engage in surveillance of our employees' unionmeetings.5,Add the following paragraph immediately below the signaturethe notice :Noce.-We will notify the above-named employee, if presentlyserving in the Armed Forces of the United States, of his right to.full reinstatement -upon application in accordance with the Selec-tive Service Act after discharge from the Armed Forces.2We deem it unnecessary to decide whether Respondents Armstrong and Automotive arein fact as completely separate entities as found by the Trial ExaminerFor, accepting,as we do, the credibility resolutions of the Trial Examiner, we find insufficient evidenceof any discriminatory motivation in Armstrong's shutdown at San Antonio and Autorno-tive's commencement of operations at Pecos, including its staffing of that operationWhile crediting Bechlin's denial of the statement attributed to him that but for "thisdamned union activity we wouldn't have to move," the Trial Examiner notes that evensuch a statement would not have been "actionable in this context."As stated, we areaccepting the Trial Examiner's credibility findings in the case and, for thatreason alone,find that Bechlin did not make statements violative of the ActaFor the reasons given in IsisPlumbing & Heating Co., Inc.,138 NLRB 716,we also,order that the Respondent's backpay obligation include the payment of 6 percent intereston the backpay due Griffin.Member Leedom, however,for the reasonsstated in thedissent in the aforementioned case, would not grant such interest.*Texas has a right-to-work law ;SeeNebraska Bag Company,et at., d/b/a NebraskaBag Pm ocessingCompany,122 NLRB 654, 656 AUTOMOTIVE PROVING GROUNDS, INCORPORATED4336.Change the penultimate sentence of the notice to read : "Thisnotice must remain posted 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material."INTERMEDIATE REPORTSTATEMENTOF THE CASEUpon chargesduly filed byUnited Rubber,Cork,Linoleum and PlasticWorkersof America, AFL-CIO,and LouieE.Wright,Herman Lloyd,Paul B.Smith, andFred W.Geissler, individuals,the General Counsel of the National Labor RelationsBoard,by theRegional Directors for the Sixteenthand Twenty-thirdRegions, issuedcomplaints againstAutomotiveProvingGrounds, Incorporated,and ArmstrongTire and Rubber Company,herein called Respondents,alleging that Respondentshad violated Section 8(a)(1) and(3) of theNationalLabor Relations Act, asamended(61 Stat.136, 73 Stat.519), hereincalled the ActThreecomplaints have been consolidatedby theGeneral Counsel as the basisfor this proceeding.The first ofthese complaints(Case No. 16-CA-1492) wasissued onJuly 5,1961,by theRegional Directorfor theSixteenth Region (FortWorth, Texas),upon a chargefiled by the UnitedRubber,Cork,Linoleum andPlasticWorkers of America, AFL-CIO, on May 29,1961.The complaint namedAutomotiveProving Grounds, Inc., as Respondent and allegedthatRespondenthad engaged and was engaging in certain unfairlaborpractices affecting commercewithin the meaningof Section 8(a)(1) and(3) of the Act.The secondcomplaint(Case No. 23-CA-1184)was issuedby theRegional Directorfor the Twenty-thirdRegion(Houston,Texas)on July 19,1961,upon chargesfiled by Louie E. Wrightand HermanLloyd dated March20, 1961,and amendedMay 4,1961.ThereinArmstrong Tire Test Fleet, Armstrong Tire and Rubber Company wasnamed asRespondent and it was alleged that Respondent had engaged and was engagingin certain unfairlaborpractices affecting commercewithinthe meaningof Section8(a) (1) ofthe Act.Thereafter,according to the rulingof Trial Examiner WilliamF. Scharnikow dated January 5, 1962,said case was transferredby the GeneralCounsel from the Twenty-third to the SixteenthRegion and thereafter was designatedas Case No. 16-CA-1551. The thirdcomplaint(16-CA-1552-2---3) was issued onNovember 20, 1961, by theRegional Director of the Sixteenth Region upon chargesfiled by Louie E. Wright, dated August 22, 1961,Paul B.Smith, dated September 19,1961, and Fred W. Geissler,dated September27, 1961.Both Automotive ProvingGrounds,Inc, andArmstrong Tire and Rubber Companywere named asRespond-ents therein,and it was alleged that Respondents had engaged and were engagingin certainunfair labor practicesaffecting commercewithinthe meaningof Section8(a)(1) and(3) of the Act.On the 20th day of November1961,the RegionalDirector forthe Sixteenth Region also issued an order consolidating cases andnotice scheduling hearing thereon wherein he consolidated the three foregoingcomplaints and orderedthat thecomplaints be heard in a singleproceeding.TheRespondentsfiled timelyanswers inwhich theydenied the conductalleged in thevarious complaints.Respondents,by way of answers,admit the filing and serviceof the charges,the commerce allegations of the complaints,and the fact thatUnited Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO, isa labor organizationwithin the meaning ofthe Act.At thehearing held beforeTrialExaminerJohn C. Fischer at San Antonio andPecos, Texas. and Washington, D.C., on January 16 through February 2, 1962, theGeneral Counsel,Respondents,and the Unionwere representedby counsel.Allparties were afforded full opportunity to be heard,examine and cross-examine wit-nesses,and to file briefs.Since the close of the hearing, briefs were received fromthe General Counsel and the Respondentswhich havebeenduly consideredUpon the entirerecord in the case, and my observation of the witnesses, I makethe following-FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent Automotive Proving Grounds, Incorporated,herein called ProvingGrounds, is and has been at all times material herein a corporation duly or-ganized under and existing by virtue of the laws of the State of Texas.At all timesmaterial herein,Respondent has maintained its principal office and place of busi-ness in the city of Pecos, State of Texas,and is and has been at all times ma-terial herein continuously engaged at said Proving Grounds in the business of pro- 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDviding and performing tire testing services and related services.The Respondent'sProving Grounds located at Pecos, Texas, is its only facility involved in this pro-ceeding.During each of the months of April and May 1961, Respondent in thecourse and conduct of its business operations performed services valued in excessof $50,000 for B. F. Goodrich Company and Armstrong Rubber Company.Duringthe first year of Respondent's business operations it will perform services pursuantto a contract for B. F. Goodrich Company and Armstrong Rubber Company, whichservices will be valued in excess of $500,000.Both of said B.F.Goodrich Com-pany and Armstrong Rubber Company, each with principal office in Akron, Ohio,annually, individually,and separately sells goods and merchandise consisting prin-cipally of rubber products, outside of the States of Ohio and Texas, which goodsare valued in excess of $50,000.Respondent Automotive Proving Grounds, Incor-porated, is now and has been at all times material herein,an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.Armstrong Tire Test Fleet, Armstrong Tire and Rubber Company is a Delawarecorporation having its principal office and manufacturing plant in Natchez, Missis-sippi, and has, at all times material herein, maintained a tire test fleet branch inSan Antonio, Texas, where it was engaged, until on or about May 1, 1961, in thebusiness of testing tires and other automotive equipment and products,manufacturedby it and other manufacturing firms outside the State of Texas.During the past12months, which is a representative period, the Respondent manufactured, soldand caused to be delivered to points outside the State of manufacture,productsvalued in excess of $1,000,000.During the same period, the Respondent, in thecourse and conduct of its business operations at its tire test fleet branch in SanAntonio, Texas, performed services for persons, firms, and corporations, each ofwhichhas an annual direct inflow and outflow of goods, wares,and merchandise, ininterstate commerce,of a value in excess of$50,000.Now and at all times ma-terial to the issues herein, the Respondent is and has been an "employer" as definedin Section2(2) of the Actand is and has been engaged in "commerce"and in oper-ations "affecting commerce"as defined in Section 2(6) and(7) of the Act,respectively.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, andInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, Local 657, herein referred to as the Unions,are andhave been at alltimes materialherein, labororganizationswithin themeaning ofSection 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Preliminary Legal ManeuveringFor purpose of exegesis,the reader'sattention is directed to certain conditionswhich prevailed in the progress of this case.Among these conditions were: thehearing was held over a 3 weeks' span in San Antonio and Pecos, Texas, and Wash-ington,D C. Considerably over 1,000 pages of testimony was taken, substantialdocumentary evidence was introduced, previously litigated cases involving Arm-strong were injected as background and numerous precedent decisions were cited,outstandingly able and competent counsel spiritedly represented the parties con-cerned and involved, and comprehensive and exhaustive briefs were submitted bycounsel for the General Counsel, Whittaker; Automotive Counsel McGuiness; andArmstrong CounselKeenanFurther, theconsolidated complaintswere promptlyattacked by Respondent Armstrong necessitating referral by the Regional Directorfor the Sixteenth Region to the Chief Trial Examiner, and by him to Trial ExaminerScharnikow for disposition.Trial Examiner Scharnikow forthwith issued his memo-randum decision and order dismissing Respondent Armstrong's motions-thus set-ting the stage for my advent to hear the case on its merits.Upon release, on Janu-ary 9, 1962, his decision, in which I concur, became part of the "public domain "Accordingly, I shall reapa profit is prendrefrom such public domain, and set itforthin haec verba,as necessary to a complete understanding of the case, as follows:On December 1, 1961, the Respondent Armstrong filed three motions bearingthe respective captions,Motion To Dismiss, Motion To Strike, and Motion ToSever.By the joint effect of these motions, Respondent Armstrong attacks theRegional Director's consolidation of the three above-entitled cases for hearing anddisposition,and also asks for the dismissal of the complaint against it in Case No.16-CA-1552-2-3. The General Counsel has filed his opposition to the motions. Butno statement of position has been submitted either by the Respondent AutomotiveProving Grounds, Incorporated,or by any of the Charging Parties. Pursuant to AUTOMOTIVE PROVING GROUNDS, INCORPORATED435Section 102.25 of the Board'sRules and Regulations,themotions have been re-ferred by the Regional Director for the Sixteenth Region to the Chief TrialExaminer.In itsMotion To Dismiss,the Respondent Armstrong asserts that the complaintin Case No. 16-CA-1552-2-3 concedes that the Respondent Armstrong and theRespondent Automotive are separate legal entities,and that by further allegingsimply that the Respondent Automotive is thede facto alter egoor agent of Re-spondent Armstrong,the complaint improperly pleads "mere conclusions of law"without supporting them with necessary factual allegations.For this reason, ac-cording to Respondent Armstrong,"The complaint does not state a cause of actionagainst Respondent Armstrong,"and the complaint against it in this case shouldbe dismissed.In reply, the General Counsel asserts that"as alleged in paragraphs 2through 5[of the complaint],Respondent Armstrong and Respondent AutomotiveProving Grounds, Incorporated...are one and the same and therefore theirseparate corporate entities are but a ruse and a fiction."The General Counsel fur-ther asserts that "the Complaint speaks for itself and... [that its] allegations offacts setting forth the times, places and the joint commission of unfair labor prac-tices by Respondent Armstrong and Respondent Automotive are legally sufficient.The Board'sRules and Regulations do not require the pleading of evidence."The allegations of paragraphs 2 through 5 and 7 through 10 of the complaint inCase No. 16-CA-1552 support the General Counsel's position.In my opinion, theyset forth with sufficient particularity the putative factual basis for the General Coun-sel's contentions that, in the commission of the alleged acts of unfair labor practicesand in spite of their separate corporate identities,the Respondents Armstrong andAutomotive acted either jointly as a single employer or as principal and agent. Ishall therefore deny the Respondent Armstrong'sMotion To Dismiss the complaintin Case No 16-CA-1552.In its Motion to Strike, the Respondent Armstrong asks that all reference to CaseNo. 16-CA--1551 be struck from the order consolidating the three cases.As itsgrounds for this motion,itasserts that the complaint in Case No. 16-CA-1551 wasoriginally issued, "while the case still bore the designation 23-CA-1184";that thiscomplaint was withdrawn on October 27, 1961, by order of the Regional Directorfor the Twenty-third Region; and that no other complaint has since been issued inthe case. In reply to this motion,the General Counsel asserts that on October 6,1961, the charge in this case was transferred by the General Counsel from theTwenty-third to the Sixteenth Region; that Respondent Armstrong was so notifiedon October 20, 1961; and that the complaint against the Respondent Armstrong isstillpending and effective,since, in view of the prior transfer of the case to the Six-teenth Region,the order of the Regional Director for the Twenty-third Region pur-porting to withdraw the complaint on October 27, 1961,was "inoperative,ineffec-tual, and of no legal force or consequence."The General Counsel's summary is accurate.The order of the Regional Directorfor the Twenty-third Region purporting to withdraw the complaint in Case No.16-CA-1551was issued on October 27, 1961, following both the General Counsel'stransfer of the case to the Sixteenth Region and notice to the Respondent Armstrongof the transfer.The Regional Director's order of October 27, 1961, was thereforea nullity and the complaint originally issued by him on behalf of the General Counselis still effective.Accordingly,I shall also deny the Respondent Armstrong'sMotionTo Strike from the order consolidating the three cases, the reference to, and the in-clusion therein, of CaseNo. 16-CA-1551.Finally, in its Motion To Sever,the Respondent Armstrong asks for the severanceof proceedings in Cases Nos. 16-CA-1492 and 16-CA-1551 and rescission of theRegional Director's order of consolidation.In support of this motion, it contendsthat:(1)The "Board"has recognized the separate status of the Respondents Auto-motive and Armstrong by the issuance of separate complaints and by recitals in theorder of consolidation of separate joinders of issues.(2) "The allegations [of the complaint against Respondent Armstrong]inCaseNo. 16-CA-1551. .relate to events in San Antonio,Texas, and it is not allegedthat[Respondent]Automotive participated in or was in any way responsible for theactivities therein related."(3) TheRespondent Armstrong has not been served with a copy of the charge,complaint,or any other pleadings in Case No. 16-CA-1492.(4) TheRespondent,however, is informed"that the allegations[of the complaintaginst Respondent Automotive]in Case No. 16-CA-1492 relate to events in Pecos,Texas, and that it is not alleged that [Respondent]Armstrong participated or wasresponsible for the activities alleged."672010-63-vol 139-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5) "No good cause has been shown why Respondent Armstrong should be putto the expense, inconvenience and prejudice involved in participating in the trial ofCase No. 16-CA-1492, therebeing no assertionthat itis inany way concerned withthe matters alleged in the complaint therein, and no good cause has been shown whyany of the above-captioned cases should be tried together."In reply to this Motion To Sever, the General Counsel asserts that "a copy of theCharge and Complaint in Case No. 16-CA-1492 are being served upon the Re-spondent Armstrong and upon other parties who have not previously been served.As alleged in paragraph 2 through 5, Respondent Armstrong and Respondent Auto-motive Proving Grounds, Incorporated...are one and the same and thereforetheir separate corporate entities are but a ruse and a fiction."The Respondent Armstrong's Motion To Severraisesthe general question ofwhether the three cases should be tried together as a matter of reasonable convenienceor necessity, or whether they should be severed because their common trial wouldprejudice or involve unreasonable inconvenience or expense to the Respondent Arm-strong.To decide this question, I have considered the allegations of the complaintsin each of the three cases in the light of the General Counsel's and the RespondentArmstrong's opposing arguments.From the complaints and the answers of the Respondents, it appears that the Re-spondent Armstrong's tires were tested at a proving ground in San Antonio, Texas[since the 1930's] until approximately May 1, 1961, but that, since then, they havebeen tested at a proving ground in Reeves County near Pecos, Texas.The Re-spondent Armstrong admittedly operated the San Antonio proving ground and ischarged by the complaint in Case No. 16-CA-1551 with having threatened its em-ployees that they would lose their jobs because of union activities, when testingoperations were moved to Pecos.The complaint against Respondent Armstrong andRespondent Automotive in Case No. 16-CA-1552, alleges that the Pecos provingground has been operated either jointly by the Respondents Armstrong and Auto-motive or by the Respondent Automotive as the agent of the Respondent Armstrong,and that both Respondents have committed unfair labor practices by refusing to hireRespondent Armstrong's former San Antonio employees.The earlier complaintin Case No. 16-CA-1492, which was based on charges against Respondent Auto-motive alone, names only Automotive as the Respondent-Employer at the PecosProving Ground and charges it with unfair labor practices in discriminatorily dis-charging one employee for union activities and in otherwise interfering with its em-ployees' exercise of their organizational rights under the Act.From this brief summary of the gist of the allegations of the complaints, it is evi-dent that the complaints in Cases Nos. 16-CA-1551 and 1552raisethe question ofwhether the Respondent Armstrong, in the course of transferring its testing opera-tions, first threatened its San Antonio employees with the loss of their jobs becauseof their union activities, and then, after the transfer, carried out its threat as joint orprincipal employer at the Pecos Proving Grounds by refusing to hire its former em-ployees.The possible continuity of such alleged acts by the Respondent Armstrong,has a bearing upon the decision of each of the cases and logically requires their con-solidation for trial and disposition.The complaint in Case No 16-CA-1492 is not directed against the RespondentArmstrongNor was this complaint or the underlying charge, served upon it. Itwould appear therefore that no finding of unfair labor practice could properly bemade against Armstrong in that case.But, in view of the allegations of the com-plaint in Case No. 16-CA-1552 and the possible proof thereunder that the Re-spondent Automotive was and is the Respondent Armstrong's agent, the acts of theRespondent Automotive must also be regarded as material background to the com-plaint against the Respondent Armstrong in Case No. 16-CA-1552. For this reason,the consolidation of the trial of the case against Respondent Automotive in Case No.16-CA-1492 with the trial of the cases against the Respondent Armstrong in CasesNos 1551 and 1552 was reasonable and properUpon the foregoing considerations, I hold that the consolidation of all threecases for trial and disposition was proper, that the order consolidating the cases doesnot prejudice the Respondent Armstrong nor subject it to unreasonable inconvenienceor expense, and that the Respondent Armstrong's Motion To Sever should be denied.(With this, I am in accord.)Background of Automotive and ArmstrongLikewise, the voluminous brief of Respondent Counsel McGuiness now falls intothe area of the "public domain " Because of the importance, complexity, and in-terest of this case, and for the further reasons that possibly, if not probably, it willend up in the courts, and because there is presently outstanding an enforced Board AUTOMOTIVE PROVING GROUNDS, INCORPORATED437cease-and-desist order handed down by the U.S. Court of Appeals, Fifth Circuit, theTrial Examiner will incorporate in this report such portions of the briefs of variouscounsel as he feels are necessary in the proper narration of the events and facts.Counsel McGuiness, a former distinguished General Counsel of the National LaborRelations Board, between pages 4 and 22 of his comprehensive brief, has narratedcertain facts with which the Trial Examiner is in accord, the record supports, andabout which there can be little or no disagreement. Being unable to improve on thisrecitation, the Trial Examiner adopts it as his own, and makes it a part of this reportas follows:For many years all major tire manufacturers have conducted extensive testingprograms.Two general types of tests are used-laboratory or indoor testingand highway or road testing.Laboratory tests are performed in laboratories at tireplants and consist of mechanical tests which are designed to simulate highwaytesting.They are also used to evaluate fabrics, compounds, materials, extrusionsmoothness, strength, durability under heat, and adhesion of one material to another.Though such tests are necessary and useful, they must be supplemented by actualcontrolled highway testing on vehicles operating on roads.Consequently, all major tire manufacturers have operated highway test fleets of var-ious types to perform this important function.B. F. Goodrich Company (hereinafterreferred to as Goodrich) has operated sucha fleetfor the last 10 or 12 years, andArmstrong began such tests during the 1930's.During this period most road testing was done on regular highways.A typical testfleet operation appears to have consisted of a central garage from which the test fleetoperated on highways in the adjacent area.Goodrich maintained such a fleetat Kerrville, Texas, for a number of years, and Armstrong operated its fleet out ofSan Antonio since the early 1940's. In recent years, both the necessity for highwaytesting and the mechanical problems of such testing have become more criticaldue to the higher speeds at which automobiles are operated and the fact that tiresbreak down much more rapidly at high speeds. The advent of nylon in the con-struction of tires and the increasing number of different grades of competitive tireshave also contributed to this need.Automobile companies therefore began to runhigh-speed tests requiring tires which would stand up under such conditions, in-cluding, for example, the requirement that a tire go a certain distance at 90 m.p.h.prior to failure.Normal highways were not available for such tests because ofspeed limits and the only way that they could be carried out was to ask thatthe police block off a byroad for a certain period.Obviously, this could be doneinfrequently and only for limited times. In addition to these problems, highwaytraffic was becoming increasingly heavy and both accident and insurance rates wererising.Although these were the principal reasons for use of tracks, the companiesalso believed there would be substantial savings in fuel costs as no tax is levied onfuel purchases for use in vehicles which do not operate on highways.As one means of solving these problems tire companies turned to test tracks wherethere were no restrictions on speed, and operating companies had complete controlover all vehicles.By the late 1950's all major tire manufacturers except Goodrichand Armstrong were doing track testing; and by 1957 officials of Goodrich had givensufficient serious thought to building a high-speed test track that their real-estatepeople undertook a survey of Texas, California, and Arizona searching for suitabletracts of land.They looked at abandoned airfields, Army, and Air Force installa-tions, and, finally, in August of 1959, took an option on the site near Pecos, Texas,where Automotive's track is now located.After the option was taken, J. W. Brandt, Goodrich manager of property, lease-hold investments department of controller, treasury division, prepared a financialstudy to evaluate the need for a test track, the estimated cost, and the best methodof acquiring and operating the facility.Upon completion of the analysis, Brandtmade an oral report to officers of Goodrich which included estimated costs and whichproposed to set up a separate operating company to operate the track on thepremise that a track of any size would be difficult to utilize efficiently by even alarge company such as Goodrich. By using a separate operating company Brandtfelt there would be a good possibility of selling services to others and therebyminimizing testing costs for Goodrich. It was believed that no tire manufacturerwould be interested in using a test facility operated by another tiremaker, but thatsuch concerns would be satisfied to use a test track operated by an independentcompany even though other manufacturers also purchased services from the in-dependent operator.Goodrich officials gave a general approval to the plan outlinedby Brandt in August of 1959. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDBackgroundof Armstrong's Test FleetAs stated above, Armstronghas operated a test fleetin San Antonio, Texas, sincethe early 1940's when it took over a fleet it was then runningfor its principalcustomer,Sears, Roebuckand Co. Tires for both trucksand automobileswere testedon high-waysin the San Antonio area.The test vehicles operated out of a building locatedon San PedroAvenue, which wason the outskirtsof the city when built in 1948, butwhich hassince become a metropolitan area. In additionto testingitsown tiresand those of competitors for comparison purposes,Armstrong did asubstantialamount of testing other automotive parts and accessories for manufacturers ofsuch products.The companiesfor whomsuch tests were run were called"partici-pants," and, because their testscouldbe run in conjunctionwith those of Armstrong,their participation served to reducethe Armstrongtesting costs.By the mid-1950'sArmstrong,likeGoodrich,was under pressure to provide afacility forhigh-speed testing.The developmentof turnpikes,freeways and through-wayshad increased the need for testingtruckand bus tires at speeds in excess ofthose possible on thehighways in theSan Antonio area. In addition,participantswhose products were beingtested hadbegun to demandhigh-speedtests, andseveralimportant companies,such as Phillips Petroleum,American Viscose, and EnjayDivision of Standard Oil, had taken their testing elsewhere because of this need.Attemptswere made to securepolice approvalof usinghigher speeds on highwaytests buttheywere not successful.Beginning about1956 Armstrongwas continuallyon the lookoutfor a test-tracklocation.A number ofsiteswereinvestigated,includingland atBlanco, Lampasas,and Fredericksburg,Texas, independent test facilities,an abandoned airfield, andexistingtracksonce usedby Packard and Ford.Either becauseof cost or in-adequate size, none of these possibilitiesprovided a workablesolutionand Armstrongwas stillsearchingfor an answer whena meetingwith Goodrich in October 1959took place.Armstrong'sAgreementWith GoodrichAt the time the Goodrichdirectorsapprovedthe planfor a trackat Pecos, Brandt,who was responsible for the project,had had no discussionwith anyoutsidecompany as to their participation in thetrack.Sometime during the fall of 1959Mr. E. F. Tomlinson,divisionalpresidentofGoodrich,informed Brandt thatArmstrong was interested in acquiring time on a test track to do high-speed andother testing.At Brandt's request Mr. Tomlinson arranged a meetingwith Arm-strong in October 1959 at theArmstronghome office in West Haven,Connecticut.The meeting was attendedby Armstrong'sboard chairman,president, treasurer,and executive vice president.At themeeting Brandt outlinedthe Goodrichplan fora test facility,including setting up an independent operating company to sell servicesfrom the test facilities independently of Goodrich.The proposal was well received and further meetings were held to work out de-tails.One major problem was the manner in which costs were to be allocated, par-ticularly an administrative and overhead charge to be made by the operating companyon all fixed charges and operating costs of that company.Armstrong managementfelt if such an overhead charge was made on all expenses,including drivers' wages,which werea verysubstantial cost item,Armstrong would be better off to getaway from the concept of a centrally controlled operation and furnish its owndrivers.Goodrichon the other hand felt very strongly that it was unworkable tohave several different companies controllingdriverson a single track because ofconfusion which would inevitably result.Consequently Goodrich relinquished itsdemand for the 10-percent overhead charge on certain operating costs and it wasagreed that the operating company would be in full control of all test-trackpersonnel.As finally worked out and set forth in Automotive's testing agreementwith Arm-strong(General Counsel'sExhibit No. 3), Automotive agrees to maintain the Pecostest track,provide property where Armstrong will construct certain buildings andservice facilities,furnishminor maintenance to theArmstrongbuildings,providedriversnecessary for Armstrong'stestpurposes,and provide Armstrong withnecessary utilities.Armstrong is given the right to use up to 50 percentof the trackcapacityand such additional capacity as is agreedupon by theparties, and has theright to conduct and collect fees for testing done on the test track as requiredby Armstrong contracts with certain named companies;but provides that, if thecontracts are canceled or become inoperative for 9 months,futuretesting for thelisted companies shall be handleddirectlybetween that companyand Automotive.Armstrong further agrees to own and maintain its own trucks and vehicles requiredfor Armstrong testing,to provideother thanminor maintenance for its own buildings, AUTOMOTIVE PROVING GROUNDS,INCORPORATED439and to make its own test readings and test reports, reimbursing Automotive for thecost of Automotive personnel used in making such tests.It also agreed to abideby Automotive'srulesand regulations necessary for proper administration ormaintenance of the track and to perform custom-testing contracts assigned to it byAutomotive which do not interfere with Armstrong'sother testing.Armstronghas the right to remove any structures or facilities which it has erected upon theAutomotive property within 120 days after termination of the agreement.Off-track testing in the sense of tests conducted by placing tires on commercially op-erated fleets of trucks and which do not use Automotive facilities in any way are notcovered by the contract.On the other hand, highway tests which do operate out ofthe test track are covered.The contract makes clear that Automotive hires, pays, and has final authorityover the retention of all drivers,mechanics,and other personnel necessary for thetesting to be conducted on the track,regardless of the companyfor whom the testsare run.Armstrong agrees to pay one-half the operating expenses of the trackuntil the track is in operation,and thereafter a rather complicated formula is setforth which amounts to splitting the total costs of operating the test facility betweenArmstrong and Goodrich on the basis of the proportionate share of testing performedfor each company.Testing fees collected from customers other than Goodrichand Armstrong are deducted from the total operating costs prior to the computa-tion of the amount paid by each.The contract is irrevocable for a term of 5 yearswith an option on the part of Armstrong to renew for an additional 10 years. Thecontract also contains certain billing provisions,a right to reasonable audit of Auto-motive's books and records by Armstrong,a typical force majeure clause,and a re-striction on the right of either party to assign the agreement without prior writtenconsent of the other.Formation of AutomotiveWhile discussionswithArmstrong were taking place Goodrich had steadilyprogressed with planning and construction of the track itself.The many detailsof design and engineering,the letting of bids, and other problems common to anymajor construction project delayed actual commencement of construction,however,until July 1960.Goodrich built the entire facility except for certain garage andfueling installations which were constructed by Armstrong.Part of the latter wereput in by the Goodrich contractor,but subsequently billed to Armstrong.In order to carry out the concept of an independent operating company, stepswere taken by Goodrich in early fall, 1960,to find someone capable of operatingthe track.When Frank E.Harper,then director,employee relations, of Good-rich was asked to suggest a candidate he expressed interest in the project himself,and when he demonstrated substantial experience in testing work,as well as theother necessary qualifications,he was selected.On December 2, 1960,Harper filed a charter to establish Automotive as aTexas corporation through his Pecos counsel, Russell and Tomlin,with himself assole owner of the capital stock of 100 shares.Although the record does not disclosethe initial capital investment,that sum is now $75,000,all of which Harper securedthrough a loan from Goodrich by putting up his stock es collateral.The corpora-tion has five directors.These are Harper, who is president and treasurer; W. W.Scull, chairman of Automotive and vice president of manufacturing of Goodrich;Jack Brandt, referred to above; William F. Billingsley,technical director of B. F.Goodrich Tire Co.; and Harold J. Fast, secretary of Automotive and Counsel forGoodrich.(Mr. Fast's name was sometimes incorrectly spelled in the record as"Bass" or "Vass.")Thus all are presently employed by Goodrich with the exceptionof Harper.At present Automotive leases the test facilities at Pecos from Goodrich(GeneralCounsel's Exhibit No. 2).Most of the details had been worked out by the timethe corporate charter was filed but the lease itself was not executed until March 18,1961.Under its terms Goodrich leases the entire facilities which it has constructedat Pecos, including the test track,buildings, and other installations,toAutomotivefor a 5-year term at an amount computed from the annual depreciation of the trackand other facilities(the depreciation schedules are set forth),5-percent intereston the total net fixed capital investment and a 10-percent overhead charge on theforegoing and certain of Automotive'soperating expenses.The lease also providesthat Automotive repair and maintain the test track and other facilities,and pay allutilities,insurance,and taxes.Automotive may not assign the lease without thewritten consent of Goodrich and it agrees to enter into a contract to test Goodrichproducts. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Automotive Test Facilities at PecosAutomotive is located 22 miles southeast of Pecos, Texas.The test center con-tains approximately 6,000 acres of land including a circular track 9 miles in circum-ference.The track is 24 feet wide and consists of two lanes.Adjacent to the trackis a U-shaped building which includes an office at the bottom of the U approximately100 feet long, and one arm of which is 165 feet by 60 feet and the other 185 feet by60 feet. In addition there are storage facilities for 91,000 gallons of fuel, a fuelblending plant, and 15 fuel dispensing pumps.In the center of the office portion of the building is a large drivers' room and ad-jacent to that is the office of the foreman who supervises all of the drivers, a smalldispensary, storage and restroom facilities.At one end of the same building arefound the Automotive offices and the office of the single Goodrich employee stationedat the test track on a permanent basis.At the opposite end of the office buildingare the Armstrong offices where two of the four employees of Armstrong permanentlyassigned to the track work.The arm of the U adjacent to the Automotive officescontains shop facilities and storage areas where Goodrich equipment and tires aremaintained and stored.The other arm of the U has similar facilities for Armstrong.Commencement of Operations at AutomotiveIn November 1959 Harper made his first trip to Pecos to conduct a general surveyof the area, including a study of wage rates and the availability of personnel. Inmaking the survey he interviewed every employer where he felt comparable workwas being done, obtaining wage rates, hours, and fringe benefits in order to determinea wage scale which would be competitive in the area, but not so high that it would"pirate" labor from others.However, he did not decide on the basic rate of $1.15per hour which was finally used until very late in December, shortly before he leftAkron for Pecos permanently.On December 7, 1960, Harper met with officials of Armstrong in West Haven,Connecticut, for a general discussion of the manner in which Automotive wouldoperate and to pass along the information obtained from the survey.Armstrongwas particularly interested in whether or not secretarial help and tire technicianscould be hired.No questions were asked about other job categories as Harper hadstated that both mechanics and drivers were available.He estimated that wage rateswould be from $1.90 to $2 10 per hour for mechanics and $1 15 to $1.35 for otherpersonnel.Harper moved to Pecos on January 3, 1961, prior to completion of the track, totake care of the many details necessary in commencing operation of a new business.He opened a temporary office in the Chamber of Commerce Building in Pecos andone of his principal activities soon became that of interviewing applicants for em-ployment.He left applications with the Texas Employment Service in Pecos, whichserves both Pecos and the nearby town of Monahans, and also informed the localnewspapers that the office in the Chamber of Commerce Building was open and ap-plications were available.Also, prior to leaving Akron, he had received a requestfrom Forrest Pape, the Goodrich representative at its test operation in Kerrville,advising him that some of the Kerrville drivers were interested in making applica-tion.Harper responded by sending application forms to Pape.The first employment interview was held about January 10, 1961. The usual pro-cedure was to have a man fill out an application and be interviewed.Thereafterthe information on the application was checked and before being hired he was re-quired to pass a physical examination.Prior to the openig of the track most of theapplicants were seen by Tommy Beauchamp or Harper. A few may have been inter-viewed by Automotive's former track manager, Dave Evans.In hiring employees Harper was looking for automotive mechanics with roundedexperience as they would be required to work on many different types of automo-biles and both gasoline and diesel trucks.With respect to tire technicians, it was notexpected that any experienced technicians would be found in the area and thereforethe requirements were that the applicant write a legible hand and have sufficient in-telligence to be taught the details of the job.Drivers constituted the principalpersonnel requirement. Harper did not feel that test driving experience was a necessityalthough he did feel it would he helpful and paid a premium of 10 cents an hour($1.25 as compared with $1 15) for experienced test drivers.Drivers had to havean active Texas drivers license, read and write English, pass a physical examinationand be 21 years of age. At first qualified applicants from any area were hired andapproximately 45-50 were employed from other than the Pecos, Monahans, andFort Stockton areas, the three towns closest to the track.About the middle of January, Harvey Haidet, manager of the Armstrong test fleetin San Antonio, came to Pecos and spent a couple of days.His assignment was AUTOMOTIVE PROVING GROUNDS, INCORPORATED441primarily to check the progress of the track, but he also discussed preliminary plansas to movement of the Armstrong fleet to Pecos and asked some questions about thepossibility of Armstrong employees being hired by Automotive.Prior to this timeHarper had given no though to the question of hiring San Antonio drivers as he hadassumed none would be interested at the lower rates being paid in Pecos and becauseof the distance from San Antonio. The point had not even been discussed in Harper'smeeting with Armstrong officials in West Haven.Haidet was informed by Harperthat he would be glad to interview the Armstrong people, but that Harper could notconceive that they would make happy employees moving from a high wage levelarea such as they had in San Antonio into jobs at the wage offered in Pecos. Therate in San Antonio was $2.08 to $2.13 per hour as compared to $1.15 to $1.25 perhour then contemplated by Harper for the Pecos operation.Russ Beichlin, the Armstrong tireman, in San Antonio, and Sam Hartley, themaintenance foreman at the same location, also came to Pecos prior to the openingof the track.This was in early March 1961. Beichlin and Hartley were to be theArmstrong manager and maintenance foreman respectively at Pecos when Auto-motive began operations.The purpose of their visit was to find housing but Hartleydid ask some questions of Harper as to whether he was finding diesel mechanics.There was also a discussion of the progress of track construction.Beichlin, likeHaidet earlier, stated that some of the San Antonio drivers hadasked about the possibility of employment.He was told by Harper that he wouldbe happy to interview them if they came to Pecos. There was some discussion ofwage rates, with Harper again expressing doubt that the Armstrong drivers wouldbe interested in moving from an area where they could earn better than $2 intoone such as Pecos, and in addition having to move their families a long distance.Neither Haidet nor Beichlin requested any application forms to be carried backto San Antonio, and Harper did not offer any because he could not bring himself tofeel that the San Antonio drivers would be interestedThe track was opened on March 18, 1961, when some 36 drivers and part of themechanics were on hand for an orientation and training day. The first tests were be-gun on Monday, March 20, when these drivers began operating for test mileage, andapproximately 30 drivers were added each week until a full complement was on hand.The records contain no testimony as to the movement of the Goodrich vehiclesand equipment from its former operation at Kerrville, but Armstrong units werebrought from San Antonio in groups of five units each week for a period of about6 weeks beginning Friday, March 17. The automobiles came over by commercialauto livery and drivers were sent from Automotive to pick up the six or eight truckswhich were transferred.One week prior to movement of each unit of equipment theArmstrong drivers affected were notified they would be laid off the following week.Current Operations at AutomotiveWithin a few weeks after the test track at Pecos was opened, both Goodrich andArmstrong closed down their operations at Kerrville and San Antonio respectively.Although the proportion of business done with each company varies somewhat, thebilling for the month preceding the hearing was 54 percent to Goodrich and 45percent to Armstrong.The remaining 1 percent covered tests run for Moog In-dustries.Some tests have also been run for Heckthron, Inc.Most tests are run on the track, but some have continued to be performed onhighways.To date less than 20 percent of the testing has been done on the highway.The tests all consist of performance runs on automobiles or trucks, and no labora-tory testing is done.The majority of the testing on the track is at speeds in excessof highway limits.The week prior to Harper's testimony, for example, tests werebeing run on the track at 50, 60, 65, 70, 75, 80, and 85 m.p.h. Tests have beenrun at 90 m.p.h., and it is expected that tests will be run at least as high as 120 m.p.h.,the speed required for qualification tests on highway patrol tires.This particular testnecessitates 80 sustained miles at 120 m.p.h., and 4,000 miles at 85 m.p.h.A typical track test is set up when the company representative at the track, Mr.Beichlin for Armstrong and Mr. Pape for Goodrich, receives written instructionsfrom the company which outlines the procedures to be followed for the test.Theseinclude instructions as to the inflation of the tires, the speed at which the test is to berun, whether it is to be run on the track or highway, the frequency of switching andmeasuring the tires,and other details.The company representative then issues in-structions to the tire technicians as to which vehicle will be used for the test andthe tires are mounted at the appropriate time.Thesepreliminaries are similarwhether the item being tested is tires or whether it is some other kind of an automo-tive part or accessory. In each instance the instructions come from the companyrequiring the tests.Uniformly,the installations or the setting up of the tests are 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDobserved or supervised by that company whether it be Armstrong, Goodrich, or oneof the "participant" companies.The tire technicians or other personnel setting up the tests are employees of Auto-motive.Once the test vehicles are ready to operate Automotive then supplies thedrivers.The drivers make reports at the close of each shift which are turned into the Automotive supervisor, and a portion of the report is retained by by Automo-tive for accounting purposes, and the balance is given to the company for whom thetestswere runThese reports include gasoline records, information as to switches,measures, or pressure checks if the test is of tires, any mechanical difficulty en-countered during the shift, and other similar information.The same procedure is followed for both track tests and road tests.The onlydifference is that in the latter case the drivers leave the track at the beginningof the shift and do their driving on prescribed highway routes in the adjacent area,returning to the track at the end of the shift.All personnel at the test track are employees of Automotive, except for ForrestPape, the Goodrich representative, and four Armstrong employees: its manager,Russel Beichlin, office manager,William Lincecum, equipment and maintenanceforeman, Sam Hartley, and chief tire technician, Curtis Rucker.All Automotiveemployees punch one timeclock while the Armstrong employees have a separateclock of their own.Preliminary to making a work assignment, representatives of Goodrich or Arm-strong inform Automotive management of the number of vehicles and types ofvehicleswhich they wish to run.Automotive then determines the number ofdrivers required and assigns the individual drivers.This is done by the Automotiveforeman in charge of the track for the particular shift.The foreman does not checkwith either Armstrong or Goodrich before he makes the assignments, and whileordinarilythe samedriver will drive steadily for one company in order that he maybecome familiar with the test and the vehicle, changesin assignmentaremadewhenever appropriate.Since the track has been in operation there has been con-siderable interchange.Three drivers are assigned to each vehicle in order that itmay be operated 24 hours a day, 6 days a week. There is but one driver-foremanon each shift and he supervises all drivers whether they are operating Armstrong orGoodrich equipment. In addition, on the 4 o'clock to midnight and midnight to 8o'clock shift, the foremanis incharge of all personnel at the track.Actual drivingassignmentsare made at the beginning of each shift when theshift foreman assembles the drivers in the coffeeroom and hands them their cardaily report (General Counsel's Exhibit No. 16), or truck daily report (GeneralCounsel's Exhibit No. 17), which gives the driver full information about his par-ticular vehicle and themanner inwhich he is to operate it during the shift.Other personnel, mechanics, tire technicians, and clericals are assigned on a morepermanentbasis.Thus Armstrong and Goodrich both indicated to Harper, priorto the opening of the track, the number of mechanics who would be required to main-taintheir equipment.Harper hired the required number and assigned them to eitherArmstrong or Goodrich, according to his judgment of their qualifications.NeitherArmstrong nor Goodrich interviewed the mechanics prior to their assignment.Atpresent Armstrong has three mechanics on the day shift, one on the 4 to 12 o'clockshift andnone onthe 12 to 8 o'clock.Hartley, the Armstrong shopman, works onthe day shift and directs the work of the Automotive mechanics assigned to Arm-strong whilehe ispresent at the track.The work of the night shift mechanic assignedto the Armstrong side is directed by the Automotive track foreman.Tire tech-nicians and clericals were assigned in the same manner.Armstrong and Goodrichgave Harper their requirements for such job classifications prior to the opening of thetrack and applicants were interviewed and hired by Harper and assigned to Good-richorArmstrong work without prior consultation with Pape or Beichlin,respectively.As the operation at Automotive has "shaken down" the line of authority overemployees has proven to be as intended by Goodrich.All employees have beenhired by Automotive without prior consultation with Armstrong personnel regard-less of their assignments after commencing employment.TheAlter Egoand Agency TheoriesThede facto alter egoand agency theories advanced by the General Counsel areunsupported by the evidence of record and therefore untenable.However, havingbeen first inveighed, they will first be disposed of.The allegations and argumentsadvanced that Respondent Armstrong and Respondent Automotive Proving Groundsare one and the same and therefore their corporate entities are but a ruse and a AUTOMOTIVE PROVING GROUNDS, INCORPORATED443fiction are erroneous.As heretofore outlined Armstrong and Automotive are separatelegal entities.General Counsel submitted some 22 former Armstrong employeesas witnesses purportedly to establish that former Armstrong employees were dis-criminatorily refused employment or blacklisted by Automotive and that Armstrongwas equally responsible with Automotive for such alleged discrimination.A studyof this welter of testimony demonstrates that local San Antonio supervisors knew nomore than the drivers themselves of top management's prior economic decision tomove the testing operation to Pecos. In fact, the drivers themselves learned of theproposed move before Haidet and his assistants were alerted by Akron and Westerleyofficials.Haidet, Beichlin, and Hartley were caught by surprise and were as muchdiscomfited by it as were the drivers.Their replies to employees when the movewas in the rumor stage,and later when they were officially informed,are thebasis of the alleged 8(a)(1) violations, including the "blacklisting."They will betreated in more detail hereinafter.Neither can Armstrong be held responsiblefor any unfair labor practices which Automotive may have committed.As herembefore described, Automotive was purposely created by Goodrich as anindependent corporation to road-test its own tires.Armstrong was importuned andinvited by Goodrich, at its own expense, to share thetrack facilitiesfor its testingunder a contract with an independent company, Automotive.All three companiesare independent entities and all three were separate employers.Automotive is inno sense the successor of Armstrong.The only relationship between them is thatestablished by the testing agreement, a copy of which is attached hereto as anAppendix.The successorship rationale in myAlamo Whitecase (122 NLRB 1174)which holding was affirmed by the Fifth Circuit in a decision written by JudgeWisdom is applicable and controlling here although the facts are different. 273 F.2d 238 (C.A. 5). Language in theLocal 19, International Brotherhood of Long-shoremen, AFL-CIO (Chicago Stevedoring Co., Inc.),125NLRB 61, applies:"The record shows that neither corporation has any financial interest in the other;no officer, stockholder, or director is the same; there is no interchange of em-ployees; different skills are exercised by the employees of each company; and theonly relationship between the companies is that established by the written leaseagreement."Automotive and Armstrong do not, jointly,constitutea single employer.Lan-guage inDearborn Oil and Gas Corporation, et al., doing business as DiamondOperating Service, et al,125 NLRB 645, is applicable in the resolution of thisquestion."Generally speaking, in those unfair labor practice cases in which theBoard and the courts have held that a legal entity may be held for the acts of another,because both constituted a single employer, it appeared that both were not onlysubject to common control,but alsothata controlling ownership interest in bothcompanies was held by the same individual or group of individuals.We believethat it is proper to require that both elements-common ownership and commoncontrol-coexist before we assess joint responsibility."Armstrong Counsel Keenan aptly states the reasons and assigns 10 examplessupported by the record,as follows:In the case before the Trial Examiner both of the criteria necessary for de-termining Automotive and Armstrong to be a single employer, and thus mu-tually responsible for the unfair labor practices of either,are lacking.Thereis neither common ownership nor common control.Armstrong,as stated above,owns no part of Automotive directly or indirectly.It has no representationon the Board of Directors.None of its employees or former employees areemployees of Automotive.In the most important aspect of control, that ofcontrol of labor relations,the testing agreement makes it perfectly clear thatArmstrong has no control over the wages, hours,hiring or firing,or of anyother conditions of employment of Automotive employees. .Actual practices are in conformity with the contractual provisions.Beichlinand other Armstrong employees at the track do not control in any way thelabor relations of Automotive.Automotive has set the rates and has madesuch changes in rates and benefits as it, Automotive,thought proper.Arm-strong was not consulted.No Armstrong employee has ever recommended awage raise.Automotive has done all of the interviewing of applicants forhiring, and the hiring.Automotive's employees,new or old, are assigned toArmstrong'svehicles or office or technical force upon requisition by Arm-strong.Armstrong does not have and does not exercise the right of rejection.Armstrong is not accorded the opportunity to interview the employees soassigned prior to assignment.Automotive can and has transferred employeesassigned to Armstrong's vehicles without consultation with Armstrong.Beichlin of Armstrong has registered complaints with Automotive as to the 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformance of employees assigned to Armstrong's vehicles. In this connec-tion he has recommended that employees be reprimanded.At times Harperof Automotive has followed Beichlin's recommendations.At times he has not.In all cases there has been an independent investigation by Automotive of thecomplaint before any action is taken.Armstrong has no right to discharge Automotive's employees.On three,and on only three, occasions, Armstrong through Beichlin, recommended thatdrivers be removed from assignment to their vehicles.No recommendation wasmade as to the termination of these employees.On two occasions Automotive'sdriverswere found to have driven Armstrong's vehicles while intoxicated.Beichlin told Harper that he didn't want them driving Armstrong's vehiclesany longer.He made no recommendation as to discharge.However, Harperdid discharge these individuals.Armstrong's employees at Pecos were Beichlin, superintendent; Hartley, shopforeman; Lincecum, offce manager; and Rucker, tire technician.The extensivetestimony adduced by General Counsel of incidents and statements of employeespurporting to show that Automotive has been controlled, directed and guided in itsmanagerial capacity, and its labor relations by Respondent Armstrong falls farshort of proving that Armstrong controlled or participated in any important aspectof Automotive's labor relations and operations. In the words of Counsel Keenan,"No one reading the record can doubt but that Harper and Harper alone, controlledall important aspects of labor relations at the Pecos track."And from his appear-ance during the 3 weeks of the trial at the counsel table and in the courtroom, andthe way he handled himself on the witness stand under direct and cross-examination,and from his background and experience, there could be no question in the mindof an objective onlooker but thathewas the final authority onallmatters involvingAutomotive.Certainly he gave no indication of being thealter egoof Armstrong.Neither was he one likely to cross the lines of authority of another, nor one toassume another's responsibilities.Neither did Armstrong cause Automotive to refuse to hire former Armstrongemployees, nor was Automotive made the agent of Armstrong.General Counselcontends that Armstrong caused Automotive to refuse to hire former Armstrongemployees.On the contrary, it will be recalled that during the contract negotiationsbetween Goodrich and Armstrong and prior to the incorporation of Automotive,that Armstrong proposed to utilize its own drivers for testing purposes but Goodrichrejected Armstrong's proposal and forewent a percentage overriding charge in orderforAutomotive to retain employment control over drivers and track personnel.Thus Automotive would be free to take advantage of Pecos area's lower wage scale,i.e.,$1.15 to $1.25 against San Antonio's $2.10 scale. In their first conference atPecos,Harper agreed with Haidet to interview any Armstrong applicants, butfrankly stated that such applicants, accustomed to San Antonio wage scales, wouldnot be able to get along on his proposed rates and would not make happy employees.This reasoning is borne out by the fact that only one Armstrong driver was willingto accept Harper's terms and move to Pecos.General Counsel's ContentionsThere are two phases to Counsel Whittaker's case (a) San Antonio activities,and (b) Pecos activities.His consolidated complaints are predicated on thetheory that Respondent Automotive is thealter ego,and agent of RespondentArmstrong, and as such the two Respondents prevented, frustrated, and refused topermit Armstrong drivers to be placed on the payroll of Automotive at Pecos, whereArmstrong's tire-testing operation had been transferred from San Antonio on orabout March 18, 1962. The thrust of his contention is that whereas Goodrich, inOctober 1959, had a legitimate objective of reducing costs by inviting Armstrongand other participants to share its proposed testing facilities at Pecos, Armstrongalso had an objective, an illegal one, to avoid collective-bargaining processes withitsdriver personnel at San Antonio.General Counsel contended that Armstrongwas accommodated in the scheme by having Automotive handle all labor andpersonnel problems as part of the testing agreement.The argument was that thismechanism was intended to shield Armstrong from the operations of the NationalLabor Relations Board, and the motivation was in part due to the Fifth Circuit Courtof Appeals having two outstanding decrees against it for previous unfair laborpractices.A further assumed reason was because of the consistent recurrent organi-zational programs put on either by Teamsters Local No. 657 or by the RubberWorkers. AUTOMOTIVE PROVING GROUNDS, INCORPORATED445Examiner's Ruling and ReasonsThe Trial Examiner has hitherto disposed of thealter egoand agency theories,and finds, after a careful study of the entire record, that these arguments are fal-lacious.My reasoning is that Armstrong had good, valid, and subsisting reasonsfor moving, that it had been nationally organized by the Rubber Workers Unionfor years, with collective-bargaining agreements covering its operations overall-except for this handful of drivers, and for 10 years its San Antonio employees hadvoted down any unionization.My final reason is that I simply did not believe Gen-eral Counsel's witnesses during the San Antonio phase of the hearing when theirtestimonies conflicted with that of Respondents' witnesses, together with the factthatRespondents' supervisors were as much in the dark about the prospectivemove as were the drivers and these were merely personal opinions or speculationsnot violative of the Act.On the other hand, the majority of General Counsel'switnesses impressed the Trial Examiner as being as angry as a swarm of hornets-they were going to sting somebody. In some instances their testimonies were"patterned," embellished, and distorted. It is only fair to add that some of Arm-strong's supervisors were nettled at the rumor of and the belated verification ofthemove.All counsel delineated in detail the testimonies of the 24 various witnesses in theirexcellent briefs, together with their legal arguments, explanations, justifications,credibility factors, including the weight of or lack of preponderance of the evidence.Suffice to say all three of their versions cannot be incorporated in this report.With reference to the 8(a)(1) allegations arising out of the San Antonio phase ofthe case, the Trial Examiner concludes that the General Counsel did not sustain hisburden of proof of the allegations of the complaints by a preponderance of theevidence. It would be futile to attempt to answer them all in detail, and unfair topartially cover them in a report as necessarily limited as this needs be.Thecredibility resolution has been drawn, and the briefs are available, and, in this narrowarea of interference and "blacklisting" are made a part of this report by referenceby the Trial Examiner.General Counsel's witness Rogers attributed to Haidet:"that the union had hounded the test fleet until it just had to go." Haidet denied thisand the Trial Examiner credit his denial.Driver Clarence Calhoun attributed toBeichlin the statement that none of the drivers were going to Pecos (no doubttrue) and assigned the reason that they did not want to be bothered with the unionout there.Beichlin's denial is credited.John Condrin quoted Beichlin as express-ing his opinion that but for "this damn union activity we wouldn't have to move."If true, this is not actionable in this context.Ralph Siler quoted Beichlin as sayingto Harper that he would not hire anybody from Armstrong on account of the troubleout there.Beichlin's denial is credited.Silas Smith quoted Haidet as saying a cou-ple of weeks before the move: "You know what is causing this, the move out here?"to which Smith replied, "them union activities caused it."Held denied and notactionable.Herman Lloyd, an official of Teamsters Union, after leaving Armstrongquoted Haidet's reason for the move as "the company is tired of employees tryingto tell them how to run their business."He also quoted road supervisor Stallneck'sreason for the move as being the court costs involved in "these labor board cases."This is found, in context, not to be actionable.The following is a portion of the compelling argument of Automotive CounselMcGuiness adopted by the Trial Examiner:Obviously there was a great deal of talk among the San Antonio employeesabout the move, and it would be perfectly natural that many questions would beasked of Haidet or Beichlin. It also seems obvious that some differences as todetailwould arise when the recollection of a large number of witnesses asto conversations occurring months earlier is tested.Nevertheless, the sub-stance of what was said appears when the testimony is considered as a whole,and it confirms the testimony of both Haidet and Beichlin.Thus, until theactualmove commenced, Haidet was under instructions to keep it quiet.Therefore, when approached by the men with questions he would tell them,"Well, I just don't know. It's rumored so, but I just don't know."Later after the move started Haidet answered the questions by telling themen Armstrong was not taking any men; another company was going to operatethe track; and if they wanted a job in Pecos they would have "to go up there andsee."He also told some questioners that Harper did not think they wouldbe satisfied with the wage rate to be paid.Prior to commencing the move Beichlin answered questions by telling thedrivers that most of the information he got was from them. Thereafter he toldthem Armstrong was going to contract the work out; the drivers would not be 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken along; and they would have to see Harper about jobs.He discussedwages with some, told them what the rate would be and said that if they werenot satisfied with what they were getting in San Antonio, he was afraid theywouldn't be satisfied with wage scale in Pecos.Accordingly, it will be recommended that those counts in the consolidated complaintsbe dismissed.The Armstrong8(a)(3)'sThere are three treatments of the alleged failure to hire Armstrong drivers LouieE.Wright,SilasB. Smith, Fred W. Geissler, and any former employees of Arm-strong, in the briefs of respective counsel-Whittaker, Keenan, and McGuiness.Ofthese skillfultreatments, the one by Respondent Counsel McQuiness appeals to theTrial Examiner as most completely my requirement.This is inno sense adisparage-ment of the efforts of other counsel.After more than 40 years of experience inthe practice, and having sat on every bench from justice of the peace to chief justice,I know that "every lawyer is the prisoner if not the gaoler of his witness."Becauseof the aptnessof his recitation of the facts as found by the Trial Examiner in thisparticular phase of the case, such recitation is adopted as my language as follows:The Failure To Hire Louie E. WrightIn support of his allegation that the Respondent refused and failed to hire LouieE.Wright, the General Counsel relies entirely on the testimony of Wright, oneof the Charging Parties.Wright testified that he went to Pecos about May 1, 1961,to apply for employment. The first person he saw was Hartley, 'and he then talked toBeichlm who introduced him to Harper.Harper gave him an application, whichhe filled out, and, subsequently, there was some discussion about the wage ratewhich Wright wanted.Wright's own testimony shows that he was interested in atleast$1.75, or the rate for journeymen truckdrivers in the area, which was between$1.70 and $1.90 per hour as compared with the $1.15 to $1.25 then being paid byAutomotive.Wright asked to be notified of Harper's decision as to his application.About 30 days later Harper wrote him that his application had been investigatedand if his services were required, he would be notified.Neither party thereaftercommunicated with the other.There is no testimony whatsoever in the record which shows that Wright's statusas a formerArmstrong driver from San Antonio had anything to do with his failureto securea job at Automotive. Instead his own testimony demonstrates that thewage rate he was seeking immediately caused Harper to express doubt about hisinterest in working at Pecos.Wright, though questioned as to what he would take,chose to be coy about the matter and said he ". . . might come to work for lessthan you think I would."However,Wright refused to commit himself and leftwithout offering to work at the wage scale being paid.By the time Wright was interviewed, about May 1, Harper had begun to be veryskeptical about hiring applicants who had held higher paying jobs, both becauseof hisprevious experience and that which occurred at Automotive.This skepticismwas demonstratedin his immediate questioningofWright on the subject, andWright's failure to expresswillingnessto work at the going rate undoubtedly addedto Harper's doubts. Where the General Counsel has failed to produce any testimonyshowing a discriminatorymotive, and,in addition,there is direct testimony as tosound economic considerationsfor theconduct in question,theGeneral Counselhas failed to prove his allegation.The Failure To Hire Silas B. SmithIn support of his allegation that Respondents refused and failed to hire Silas B.Smith, the General Counsel again relies solely on the testimony of the allegeddiscriminatee.Smith called Harper in late April 1961, and asked about going towork in Pecos.Harper told Smith it was his understanding the San Antonio menwould not come to work at the wages being paid, but, when Smith indicated hiswillingness to come, Harper said that if he would come up he ". .was satisfiedwe can work out something." About May 12, Smith went to Pecos; Beichlin intro-duced him to Harper; and, after some discussion about the job, Smith was given anapplication to fill out and return by mail. Smith claims he was given two applica-tions but Harper distinctly recalls giving Smith but one application on which henoted the Pecos address of Automotive. Smith also claims both applications werereturned, one by Smith and one by his son, in the same envelope.However, Harper,whose testimony was corroborated by Beauchamp,was certain that only a single ap- AUTOMOTIVE PROVING GROUNDS, INCORPORATED447plication-the one he had given to Smith with the address written in the corner-was returned and that was filled out by Smith's son.Subsequently, Smith or his son called Harper twice to check on whether work wasavailable, and on both occasions Harper stated that no application had been receivedfrom Silas Smith.Though Smith admitted he was told no application had beenreceived from him, he never requested or submitted another application and, at thetime of the hearing, none had ever been received from him. Smith admitted thathe was treated nicely by Harper and that he was encouraged to apply for a job.Histestimony is devoid of any indication that Harper was unwilling to hire San Antoniodriverswho were sincerely interested in working in Pecos.The simple and un-contradicted fact of the matter is that Smith either never applied for a job or, if hedid mail in an application, took no steps to mail another when informed none hadbeen received.Thus, the General Counsel's position becomes that of claiming thata San Antonio driver who was encouraged to apply for a lob and failed to do sowas discriminatorily treated.Again the General Counsel has failed to sustain his.burden of proof.The Failure To Hire Fred W. GeisslerThe third specific allegation of an individual whom Respondents refused and failedto hire is Fred Geissler.Little need be said about Geissler. In addition to beinga most unconvincing witness whose demeanor was such that he could not be credited,he admitted that he never applied for a job at Automotive and in fact never evenasked for an application.Geissler's testimony is loaded withinconsistencies.For example he claimed thatHarper knew him from having seen him at the Armstrong Test Center in San AntonioinMarch 1961, yet Harper has never been at the Test Center; he testified that hetalked to Smith at the Proving Grounds while there on May 13, yet Hartley testifiedthey were not there the same day; and he testified to a conversation with Haidet inwhich Haidet spoke about the $1.15 per hour rate to be paid in Pecos, which tookplace before the rate was ever established.The testimony of a witness who failed to apply for a job because he ".. . knew itwasn't no use," falls far short of the burden of proof required of the GeneralCounsel, particularly where there is no showing whatsoever of a discriminatorymotive on the part of Harper.The Failure To Hire Any Former Employees of ArmstrongIn addition to the three individuals specifically alleged to have been refused em-ployment, the General Counsel includes a general allegation of a refusal and failureto hire any former Armstrong employees.Other than Wright, Smith, and Geissler,only one Armstrong employee ever came to Automotive to discuss employment. Thiswas Robert Storms who made a trip to the Proving Grounds in September 1961 andtalked to Harper.He was offered an application but, after looking over the area andliving conditions, Storms decided he was not interested and never filled out theapplication.Thus, out of over 100 employees in San Antonio, only 1 (Wright) ever actuallyfiled an application at Automotive and he never offered to come to work at the wagerate then in effect.The contrast with the hiring of former Goodrich employees fromKerrville is significant.Between 20 and 25 made application and approximately 20were hired. In effect, the General Counsel is attempting to show a general refusalto hire Armstrong employees through the experience of a single individual who filedan equivocal application.This is indeed a new concept of an employer's duty . .In any event, Respondent Automotive vigorously contends that it has not refusedto hire former Armstrong employees.Based on his long experience in personnelwork, Harper did not feel that employees from higher paid jobs would be interestedin or satisfied with the rates at Automotive.Experience after the test track openedconfirmed this view and, in addition, emphasized that employees who came fromlong distances were unlikely to stay.Even Kerrville drivers, who were hired at arate in excess of that they were receiving in Kerrville but who had to move a longdistance, did not stay.Of approximately 20 hired, only 10 stayed.Thus, from thetime he first began thinking of employment problems, Harper had no reason to seekout the Armstrong employees, and when none of them even appeared at the trackuntil well after it opened, his belief that they were not seriously interested was con-firmed.He had no duty to seek them out and he did not do so; but, when asked,as by Haidet and Beichlin, he advised that he would be glad to interview any who,were interested. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDTrial Examiner's ConceptThe Trial Examiner has heretofore, in writing this report, incorporated germaneand cogent portions of briefs of the three eminently qualified counsel.He has donethis for three reasons:First, they succinctly stated what I found to be the facts inthe particular situation from a careful analysis and study of the whole record andwhich I could not have stated better.(In no instance have they usurped my fact-finding function.)The second reason is that they have cited cogent testimony whichI had credited and which I would have written downin haec verba.This methodwas endorsed, advocated, and urged in resolution of the Administrative Law Section,written by its chairman, the late Clarence Miller, Esq., at the Blue and Gray Con-vention of the American Bar Association held in Richmond, Virginia, spring of1953.The background of this action by the delegates was the contention of A.B.A.lawyers that N.L.R.B. Trial Examiners paraphrased the testimony in narration tosuch an extent and in such a manner that legitimate defenses and answer to TrialExaminers' version was difficult or impossible.The A.B.A. consensus was that thecogent evidence relied on by the Trial Examiner should be quoted "insofar as prac-ticable"-the qualification of the application of the rules of evidence in unfair labortrials.(This Trial Examiner has followed such practice since.)My third reasonis that counsel in this case have met my qualifications in this respect, and such quota-tions help me shorten the report and should help the parties and any reviewingauthorities.Further, I specifically requested all counsel to write briefs with findingsand conclusions adaptable to this report.This they did.Union Activity at Automotive and Discharge of Billy Ray GriffinThe treatmentof unionactivity at Automotive and the discharge of Billy RayGriffin is taken from the comprehensive brief of counsel for the General Counsel,Whittaker.My study of the record testimony, evidentiary exhibits, and observationof the witnesses on direct and cross-examination led me to the inescapable conclusionthat the facts were as recited, in this phase of the case, by Counsel Whittaker.Thesimple principle is that herein, the truth lay with the General Counsel's witnesses, allof whom I credited.Respondent Counsel McGuiness' version, rejected by me, ap-pears in his brief, pages 23 to 25, 68 to 81.Adopted and incorporated as the Trial Examiner's language:Along the first weekinMay, Billy Ray Griffin, a mechanic, working under Deb Snyder in the Goodrichshop, telephoned the Chamber of Commerce at Fort Stockton to inquire if the RubberWorkers is located in that area.Although there was no union there, the Chamberof Commerce took his name.Griffin then tried unsuccessfully by long-distancetelephone to San Antonio to reach the Rubber Workers.After this, Griffin went tohis next door neighbor, Mr. Brown, who was a member of the CommunicationsWorkers, and through him got in contact with Steinke. In the early hours of May18 a meeting was held at Griffin's home with Willis, Brown, and Steinke present.Two other meetings were held that day at the Travel Lodge Motel one at 1:30 p.m.and the other at 7:30 p in. At this time, Griffin was working a 4 p.m. to 12 midnightshift.Between this date and May 25, Griffin signed up some 26 cards which he de-livered to Steinke at that time.His best estimate is that he signed a total of 35out of the overall total of 85 to 100 cards.Griffin was open in his solicitation andthe Respondents were aware of it.On Wednesday, May 24, Griffin reported as usual to work at 4 p.m. He had juststarted to put away some of the equipment stripped from one of the automobileswhen Deb Snyder in an apologetic way told him they were going to have to lay himoff and fire him.He stated "Mr. Harper had kind of requested him to do that."Snyder expressed his regrets at having to see Griffin go.Griffin requested the reasonbut received no answer.Respondent Automotive was insistent that Griffin leave immediately.He gath-ered his tools.Deb Snyder and C. D. Evans drove him into town. At first the carwindows were down and nothing could be heard by way of conversations.Reach-ing the main highway Snyder asked:"What's this I hear about the union?" and I told him, I said, "Well, I've heardsome kind of rumors about the union," but that I did not know whether therewas anything to them or not.He asked me what I thought about the union, and I told him that anythingthat would better my salary and get me some benefits out of the job that I had,I was 100 percent for it.Well, when the word "union" first came up, Mr. Snyder rolled up his window,and Mr. Evans rolled up his window, and we could hear each other real good.Mr. Evans said, well, that he didn't want the union out there; that he didn"t AUTOMOTIVE PROVING GROUNDS, INCORPORATED449think they had any business out there, that when you get a union in a placelike that, that the union will run it according to their rules and regulations, andnot the company's.He said that that place out there, well, they wanted it runaccording to them and not "according to some union."When we was talking about the union,and Mr. Evans first said somethingabout it, that they wanted to run their place according to them, I told him thatI thought there was room for quite a bit of improvement out there as far as Iwas concerned.Both Snyder and Evans were quite polite to Griffin.Evans said, "Is there any-thing I can help you with-well, he said that if I'd holler, that he'd try, he'd do hisbest."Snyder asked him when he delivered him to his home if he had another joblined up and Griffin told him he felt sure he could go back to work for Caterpillar,the Company he had worked with before coming with Respondent Automotive. "Ishook his hand, and he said that if there was anything he could help me with, well,he would be glad to do it."Not being satisfied with the reasons he had been given, that evening Griffin calledTommy Beauchamp, the office manager, and asked him as to the reasons for hislayoff.Beauchamp told him it was something about a Mack truck.After thisGriffin telephoned Harper and asked him the reason for his layoff. "About the firstthing he said, `didn't Deb tell you?'And I said, `No, Sir.He didn't.'And he said,`Well, he'd like to have someone with a little more experience."'This came as asurprise to Griffin who at the age of 20 had done nothing all his life but mechanicwork having started in his father's shop.The next evening, May 25, a meeting was held at Griffin's home again and wasattended by Steinke, Haegel, and Bob Griffin among others.Griffin had sent hiswife out for the evening and she went over to the home of a girl friend to inviteher to dinner. It just so happened that the girl friend was the daughter of ShiftForeman Brown and he became extremely interested in Mrs. Griffin's explanationabout her husband having a union meeting or something.He inquired thoroughlyinto the matter including her address and how he could find her street.After thisBrown was observed by Billy Griffin, Bob Griffin, Haegel, and Steinke driving slowlyback and forth in front of Billy Griffin's home in his car which was the only oneof its kind in Pecos.Brown was positively identified in the testimony.In addition to Foreman Brown having stamped the discharge of Billy Griffin forhis union activities and leadership, there were others.A day or so afterward,M. W. Miller heard Deb Snyderannounce in the garagethat he understood thatthe reason Billy Griffin had been let go was because he was the leader of the Unionor trying to organize one.Tommy Beauchamp told Robert Reillly, "You see whereit got Billy Griffin, that's where it's going to get all those boys if they don't smartenup.They're all going to lose their jobs " Beauchamp had long predicted to Reillythat supporting the Union would cost an employee his job.Reillywho tookBillyGriffin's place on the night shift for handing out authorization cards wasdischarged within a week and Beauchamp meeting him several weeks later in townat the Safeway Store told him "'I told you that the union would get you.' " "'Well,I tried to warn you a dozen times. I told you that that union would get you.' AndI said, `Well, I figured it was that.'And he said, `Well, I am sorry,' and walked off."Harold C. Wilson, Jr., had the following conversation with Shift Foreman Brownaround the 25th or 26th of May about 1a.m. inthemorning, "Well, Mr. Brownsaid, `Do you know anyone that's having anything to do with the union, as far asyou know?' They were getting signatures at the time, and I said, I don't know ofanyone except Bill Griffin and I think that they fired him.' . . . Mr. Brown says, `Yes:He says, `And I understand I have about ten men on my shift doing the same thing,and, if they find out who they are they'll fire them, too."'Inquiries about union activities were not only being made by Beauchamp ofReilly.Shift Foreman J. T. Marsh was also asking Reilly about union activitiesof the employees and warning him that he should stay away from the Union if hewanted to keep his job. Because of his disappointment in Reilly, Marsh later dis-charged him over a trumped up charge.Track Manager C. D. Evans questionedGeorgeWashington Riggs about a conversation he had with Bob Griffin, and"wanted to know who among the boys was trying to organize the union." This wasshortly after Billy Griffin's discharge.About the same time Pape, Goodrich's man,asked Haegel and a friend of his who was interested in the Union to get him anyinformation they could about it.C. D. Evans also asked Bobby Joe Jones on orabout May 26 if Billy Griffin had ever talked to him about the Union.Harper askedCharlie Lee if he had ever heard Vince Evans mention anything about the Union. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, Respondent advanced additional reasons for the discharge ofBillyRay Griffin.One of these was improper repair of a drive shaft of an F85Oldsmobile.At the time of Billy Ray Griffin's discharge, this incident was notknown about. In any event, this automobile had been worked on twice beforeby one of the top mechanics, Buck Ellis, and it did not work properly after hefinished with it.Yet, the Respondent did not fire Buck Ellis.The other reasonadvanced was that Griffin did not turn in enough work. The Respondent admittedthat it destroyed the cards by which a record was kept of all the work Billy Griffinand other mechanics had done.Griffin testified credibly that he had done all thework he was capable of doing during his hours and that he had received no com-plaints or reprimands about not completing enough work or not having properlyperformed it.To raise this defense at the time of the hearing, long after the dis-charge and after Respondents had destroyed any evidence to disprove their con-tention, is not done in good faith.There is a conflict in the testimony as to who was responsible for the arm of thefuel pump being broken.Griffin testified credibly that he removed the arm fromthe old fuel pump and placed it on the new fuel pump before making the installation.But whether Griffin broke the arm or Nace broke the arm, it was a minor breakage.Many other things happened of much greater significance.Harper's claim thatBilly Ray Griffin lacked sufficient experience is disproved by two things.First ofall,Griffin's credible testimony is to the length of experience he had had as amechanic which extended through his entire life.And second, the failure of Re-spondent to show in the record that they replaced Griffin with anyone even ofcomparable experience.This case is a classic example of a contrived pretext for a discriminatory dis-charge-and I so find. On the evidence above set forth, Respondent Automotiveviolated Section 8(a) (1) and (3) of the Act.In ConclusionAs this Trial Examiner said in his Intermediate Report in RoadwayExpress, Inc.,119 NLRB 104 affirmed by the Board with modification, and sustained by the FourthCircuit: It is obvious that a finding cannot rest merely upon guess, suspicion, or specu-lation predicated upon inferences arising from widely separated and unconnectedincidents.Particularly is this so when inferences are utilized to overcome directand positive testimony.SeeIndianaMetal Products Corporation v. N.L.R.B., 202F. 2d 613 (C.A.7); A. E. Staley Manufacturing Company v. N.L R B.,117 F. 2d868 (CA. 7), andMartel Mills Corporation v. N.L R.B.,114 F. 2d 624 (C.A. 4).In the last cited case the court refused enforcement of the Board's order against theCompany for an alleged discriminatory discharge of an employee.The motivatingcause was in issue as it is here.The Board had found an improper motive basedupon circumstantial proof. In rejecting the finding as not substantially supported,the court stated, quite appropriate to the instant situation, as follows: "We donot lose sight of the fact that our inquiry is centered upon the motivating causeof the employer's action.The task is a difficult one. It involves an inquiry into thestate of mind of the employer. Such inquiry is laden with uncertainties and falsepaths.Obviously our chief guide is the words of the witness under oath who under-took to disclose the workings of his mind. If his explanation is a reasonable one,the onus is upon the Board to establish the falsity of this explanation and the truthof its own interpretation."AlthoughMr Harper denies knowledge of unionactivity prior to his discharge of Griffin, and lack of antiunion motivation, I do notaccept his denialThree of the sincerest and most likely credible witnesses who haveever testified before me were Mrs. Griffin who quoted Foreman Brown's reason forBilly's discharge; witness Reilly, who was discharged for his union adherence as aYankee union troublemaker; and Billy Griffin himself.Foreman Brown's explana-tion was a pure fabrication.The Board and courts, also, have held in cases toonumerous to mention that supervisors' knowledge of union activities is managementknowledge.Certainly it would be true in this case with a superintendent like Mr.HarperThe applicable principle of law that must guide decision here was expressedby the First Circuit Court of Appeals inN.L.R.B. v. Whitin Machine Works, 204F. 2d 883, 885, as follows:In order to supply a basis for inferring discrimination, it is necessary toshow thatone reasonfor the discharge is that the employee was engaging inprotected activity.It need not be the only reason, but it is sufficient if itis a substantial or motivating reason, despite the fact that other reasons mayexist.[Citing cases.]Although the discharge of an inefficient or insubordi-nate union member or organizer is lawful, it may become discriminatory if AUTOMOTIVE PROVING GROUNDS, INCORPORATED451other circumstances reasonably indicate that the union activity weighed moreheavily in the decision to fire him than did dissatisfaction with his performance.[Emphasis supplied.]The allegations of interrogation, threats, and of surveillance are sustained in theinstances herein cited by the evidence of record.However, as to all other allega,tions in the consolidated complaints, I find that the General Counsel has not sus-tained his burden of proof by a preponderance of the evidence of record, and it willbe recommended that they be dismissed.On all the record, I am convinced, and I find, that Billy Ray Griffin's activitiesconstituted a substantial and motivating reason for his discharge, and that, but forsuch union activities, the Respondent would not have discharged him when it did.I conclude that the General Counsel has sustained the complaint's 8 (a) (3) and (1)allegations of unlawful discrimination by a fair preponderance of the credibleevidence.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Automotive set forth in section III, above, oc-curring in connection with the operations of the Respondents described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Automotive has engaged in certain unfairlabor practices, it will be recommended that the Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent Automotive unlawfully discriminated withregard to the hire and tenure of employment of Billy Ray Griffin. It will there-fore be recommended that the Respondent offer him immediate and full reinstate-ment to his former or substantially equivalent position without prejudice to hisseniority or other rights and privileges and make him whole for any loss of pay hemay have suffered by reason of such discrimination, by payment to him of a sum ofmoney equal to that which he normally would have earned as wages from the dateof his discharge to the date of the Respondent's offer of reinstatement, less hisnet earnings during that period, such sum to be computed in accordance withthe formula set forth in F.W. Woolworth Company,90 NLRB 289-294.As the unfair labor practices found above evince a studied intent to thwart therights of employees in freely selecting their collective-bargaining representative, abroad 8 (a)( 1 ) cease-and-desist order will be recommended.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1The Unions are labor organizations within the meaning of Section 2(5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of BillyRay Griffin, thereby discouraging membership in the Union, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, itis recommended that the Respondent, its officers, agents, successors, and assigns,shall:1Cease and desist from:(a)Discouraging membership in the Union, or in any other labor organizationof its employees, by discharging its employees or by discriminating in any other672010-63-vol. 13 9-3 0 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner in regard to their hire or tenure of employment,or any term or conditionof employment.(b)Threatening employees with discharge or other economic reprisal if theyjoin, retain membership in, or engage in activity on behalf of the Union, or anyother labor organization of its employees;and/or interrogating and threatening em-ployees as to their union membership,activitiesor desires,or as to the unionmembership and activities of other employees,or engaging in surveillance of unionmeetings in a manner constituting interference,restraint,or coercion in violation ofSection 8 (a) (1) of the Act.(c) In any other manner interfering with,restraining, or coercing its employeesin their right to self-organization,to form labor organizations,to join or assist theUnion,or any other labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as authorized in Section 8(a)(3)of the Act.2.Takethe following affirmative action designed to effectuate the policies of theAct:(a)Offer Billy Ray Griffin immediate and full reinstatement to the position he heldat the time he was discharged,or an equivalent position,without prejudice to hisseniority and other rights and privileges,and make him whole for any loss of payhe may have suffered as a result of the discrimination against him in the manner setforth above in the section entitled"The Remedy."(b)Upon request make available to the Board or its agents,for examination andcopying, all payroll records, social security payment records, timecards,personnelrecords, and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Recommended Order.(c) Post at its track and garage at Pecos, Texas, copies of the attached noticemarked "Appendix A." 1Copies of said notice,to be furnished by the RegionalDirector for the Sixteenth Region,Fort Worth, Texas,shall, after being duly signedby a representative of the Respondent,be posted by the Respondent immediatelyupon receipt thereof, and be maintainedby itfor a period of 60 consecutive daysthereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure that such noticesare not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region,in writing,within 20days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith?(e) It is recommended that the consolidated cases, except the complaint in CaseNo. 16-CA-1492,be dismissed in their entirety.'In the event that theseRecommendations be adopted by the Board,the words "ADecision andOrder" shall be substitutedfor the words "The Recommendations of a TrialExaminer" in the noticeIn the furtherevent that the Board'sOrder be enforced by adecree ofa United States Court of Appeals,the words"a Decree ofthe United StatesCourt of AppealsEnforcing an Order" shall be substituted for the words"a Decision andOrder."a In the event that these Recommendations be adopted by the Board,this provision shallbe modifiedto read "Notify said Regional Director, in writing, within 10 days from thedate of this Order what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in United Rubber,Cork, Linoleum andPlasticWorkers of America, AFL-CIO, or any other labor organization of ouremployees,by discharging or otherwise discriminating against any employee inregard to his hire, tenure of employment,or any term or condition ofemployment.WE WILL NOT threaten our employees with discharge or other economic re-prisal if they join, retain membership in, or engage in activity on behalf of theUnion, or any other labor organization of our employees. AUTOMOTIVE PROVING GROUNDS, INCORPORATED453WE WILL NOT interrogate or threaten our employees as to their union member-ship, activities or desires, or as to the union membership and activities of otheremployees, in a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to joint or assist the above-named union or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization asauthorized by the National Labor Relations Act.WE WILL offer Billy Ray Griffin immediate and full reinstatement to the posi-tion he formerly held, or its equivalent, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him.AUTOMOTIVE PROVING GROUNDS, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FederalCenter, 300 West Vickery, Fort Worth, Texas, Telephone Number, Edison 5-5341,Extension 284, if they have questions concerning this notice or compliance with itsprovisions.APPENDIX BARTICLE 1*******1.4Automotive will provide such drivers as are necessary for Armstrong's testpurposes.ARTICLE 2*2.1Armstrong shall have access to and use of the track for its own testing pur-poses on a 24-hour seven-day per week basis for its trucks and passenger carssubject to reasonable rules and regulations within the limits of 2.2.*******ARTICLE 3*4.3Armstrong will make their own tire test readings and their own test reports.Armstrong will reimburse Automotive for the cost of Automotive's personnel usedin making of such tests.4.4 Armstrong agrees to abide by all general rules and regulations promulgatedby Automotive relating to track scheduling, track usage, safety, vehicle safety,insurance protection, and any and all rules and regulations promulgated for theproper administration or maintenance of the track.******ARTICLE 5*******5.1Automotive will promulgate rules and regulations regarding track adminis-tration and maintenance including but not limited to the following:*******(B)General rules regarding scheduling,including notification by various testingparties to Automotive of requirements and provisions for the timely promulgation oftrack schedules(C) Regulations relating to the number of vehicles and the speed and safetystandards for such vehicles as well as all driver qualifications.**** 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.2Automotive shall promulgate the above rules and regulations and chargesthereto in writing and supply all parties with copies thereof.5.3Automotive shallhire,pay, account for and supply all drivers and mechanicsand other personnel necessary for the testing to be conducted on the track.Auto-motive shall be the final authority on the retention of any such employee.[Emphasissupplied.]Reichart Furniture Co.andInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,General Teamsters,Chauffeurs,Warehousemen and Helpers,.Local Union No. 697.Case No. 6-CA-2465.October 24, 1962DECISION AND ORDEROn July 11, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that Respondent had not engagedin cerain other unfair labor practices as alleged in the complaint andrecommended dismissal of those allegations.'Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport, together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions, the briefs, andthe entire record in this case, and adopts the findings, conclusions, andthe recommendations of the Trial Examiner as modified herein.ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order with the following modifications : 2'As found by the Trial Examiner, the strikers who returned to work at the end ofOctober 1961 did so pursuant to an understanding between them,the Union,and theRespondent that they would be treated the same,with respect to seniority, as the strikerswho returned to work on October 9. These strikers did not receive the written Statementof Policy which was given the earlier returning strikers because,as appears in the Inter-mediate Report, the assurances of job security which were contained in the Statementof Policy were not necessary in their cases because they,unlike the strikers who returnedon October 9, returned with union approval.In view of these facts,we agree with theapparent conclusion of the Trial Examiner that the Respondent did not establish oneseniority system for the strikers who returned to work on October 30 and 31 and anotherpolicy, more favorable,for those who returned on October 9.2 For the reasons given in IsisPlumbing & Heating Co.,138 NLRB 716,we also orderthat the Respondent's backpay obligation include the payment of 6-percent interest on thebackpay due Stillwell and Kovalsky.Member Leedom,however, for the reasons statedin the dissent in the aforementioned case, would not grant such interest.139 NLRB No. 38.